Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejoinder
Claim 1 is allowable. Claims 16 and 20, previously withdrawn from consideration as a result of a restriction requirement, includes all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions, as set forth in the Office action mailed on 1/4/2019, is hereby withdrawn and claims 16 and 20 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

	Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Richard W. Warner on 3/31/2021.
	On line 5 of claim 16, “through” has been changed to --between--.


	--[0123] FIG. 8 illustrates a top cross-sectional view of filter assembly 200a. As illustrated in FIG. 8, frame 120a (or a portion thereof) can comprise a substantially tubular configuration at least partially bounding channel 128a. Specifically, frame 120a has a curved or substantially cylindrical portion 120b and an angled or non-cylindrical portion 120c. Likewise, optional casing 110a can comprise or be comprised of curved or substantially cylindrical casing member 11 Id and an angled or non-cylindrical casing member 111e (e.g., connected or joined at an interface 113a). Accordingly, when filter media 170a is secured (or sandwiched) between at least a portion of the frame 120a and casing 110a (e.g., in the space or receiving area 175a), filter media 170a can be secured, held, retained, maintained, or positioned in a substantially tubular configuration having both an at least partially curved configuration and an at least partially angled configuration.--.

Paragraph 131 has been amended as follows:
--[0131] When tipping pitcher 400 or container body 410 (e.g., as depicted in FIG. 12), the water can flow along a lateral or radial flow path, represented by arrows B, through one or more outer openings 112 in the casing 110. The fluid can then pass through the one or more layers of textile filter media 170, at least a portion of which is disposed so as to present a curved, rather than perpendicular or planar surface to the stream of water, and through the one or more openings 126 in the frame 120, into the channel or cavity 128. By positioning filter media 170 so that at least a portion thereof presents a curved, rather than planar surface, the inventors have surprisingly found that flow rates through the filter media are significantly increased. Once the water passes through the layer(s) of filter media 170, the filtered water can then flow axially, as represented by arrows C, through channel 128 towards and eventually out of the outlet or pour spout 430. The filtered water can optionally pass through a flow control device (not shown; e.g., a slit valve, grating, etc.), and out of lid 420.--.

Paragraph 148 has been amended as follows:
	--[0148] Additional details of exemplary filter housings, filter assemblies, filter media, filter containers, devices, and systems, filter device lids, filter device flow control apparatus, and/or systems and methods of forming or using the same are disclosed in Application No. 15/038,892, now US, Patent No. 10,125,027, entitled "Lid For Filter-As-You-Pour Container System"; U.S. Application No, 15/038.996, published as U.S, Publication No. 2016-0376161, entitled "Filter Media for Filter As You Pour Filtration"; U.S. Application No. 15/038,998, now U.S. Patent No. 10,654,725, entitled "Filter Assembly for Filter As You Pour Filtration"; U.S. Application No. 15/039,002, Now U.S. Patent No. 10,351,442, entitled "Flow Control Device For Filter As You Pour System";  U.S. Application No. 15/039,008, now U.S. Patent No. 10,479,697, entitled "Container for Filter-As-You-Pour System"; and U.S. Application No. 15/039,012, published as U.S. Publication No, 2016-0376165, entitled "Filter As You Pour System"; filed the same day as the present application (May 24, 2016) and herein incorporated by reference.--.

	Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or suggest the limitation of the frame defining a slot extending parallel to the longitudinal axis and located entirely within a radial outer periphery defined by the first and second support members and the step of positioning a first end and a second end of the filter media in the slot formed by the frame to attach the filter media to the frame as recited in independent claims 1, 16, and 29.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW O SAVAGE/Primary Examiner, Art Unit 1773